Citation Nr: 1234059	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to August 1986 and from February 1989 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection for cervical spine strain and assigned a 10 percent disability evaluation, and for degenerative disc disease of the L4-5 with facet arthrosis and assigned a 10 percent disability evaluation.  

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

When this case was before the Board in March 2011, it was remanded.  It is now before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim for a second time. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In July 2009, the Veteran informed the RO of his new address.  Letters sent by the RO to this address have not been returned by the U.S. Postal Service.  Notice letters of the September 2009 and April 2011 VA examinations were mailed to this new address.  The Veteran received these notices and attended both examinations.  The Veteran also received notice of the Travel Board hearing and attended the hearing in October 2010.  

Beginning in February 2011, the Board began sending mail to the wrong address ([redacted]).  The March 2011 Board remand was sent to the incorrect address and returned as undeliverable to the RO in St. Petersburg by the U.S. Postal Service.  Also, the March 2012 Supplemental Statement of the Case issued by the Appeals Management Center (AMC) was mailed to the wrong address and returned to the (AMC).  In addition, the most recent April 2012 letter from Board informing the Veteran that his appeal had been returned to the Board's docket was sent to the wrong address and returned to the VA by the U.S. Postal Service.

It is clear that the Veteran did not receive proper notice of the Board's 2011 Remand or the AMC's 2012 SSOC.  The Board, on September 26, 2012, resent a copy of the March 2011 remand to the Veteran at his correct address.  

The mailing of the SSOC to the wrong address is a material defect in the SSOC necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  

Accordingly, the case is REMANDED for the following action:

1.  VBA should resend the March 2012 to the Veteran's correct address.  The Veteran should be given an appropriate time to respond.

2. Following the completion of the foregoing, and undertaking any other development it deems necessary, VBA should review the record, and adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


